Citation Nr: 1018959	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status-post coronary artery bypass graft (CABG).

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions promulgated in April 2005 and 
December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  By the April 2005 
rating decision, the RO found that new and material evidence 
had not been received to reopen the previously denied claims 
of service connection for hearing loss and a heart disorder.  
The RO subsequently determined that new and material evidence 
had been received to reopen these claims, and established 
service connection for right ear hearing loss by a December 
2006 decision review officer decision.  An initial 
noncompensable (zero percent) rating was assigned for this 
disability, and the Veteran appealed contending a compensable 
rating was warranted.  Service connection for left ear 
hearing loss and CABG (the heart disorder) continued to be 
denied on the merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran initially indicated on a VA Form 9 (Appeal to the 
Board) received in February 2007 that no hearing was desired 
in conjunction with this appeal.  He subsequently indicated 
that a hearing was desired, and the RO sent correspondence in 
October 2008 requesting clarification as to the type of 
hearing he desired in this case.  However, later that same 
month he responded that he no longer desired a Board hearing.

Despite the foregoing, the Board observes that subsequent to 
these actions, the Veteran submitted a new VA Form 9 which 
was dated and received in September 2009.  On this Form, he 
indicated that he desired a Board hearing at a local VA 
office before a member or members of the Board (hereinafter, 
"Travel Board hearing").  No action appears to have been 
undertaken as a result of this request, even though the 
record indicates it was received prior to this case being 
certified and transferred to the Board.  Moreover, nothing in 
the record assembled for the Board's review indicates the 
Veteran withdrew his August 2009 hearing request.  Therefore, 
the Board concludes the Veteran should be scheduled for a 
Travel Board hearing.

Travel Board hearings are scheduled by the RO. See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, the case is REMANDED for 
the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The Veteran should be notified 
in writing of the date, time and location 
of the hearing.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


